Citation Nr: 0213618	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  00-10 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for psychiatric 
disability.

(The issues of entitlement to an effective date prior to May 
29, 1998, for the grants of service connection for bilateral 
knee arthritis, and entitlement to an effective date prior to 
May 29, 1998, for the grant of entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities will be the subjects of a later decision).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from December 1965 to June 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO), located in Winston-Salem, 
North Carolina.  The Board notes that in correspondence 
received in April 2002, the veteran's attorney withdrew the 
veteran's prior request for a hearing before a Member of the 
Board and requested the appeal instead be certified to the 
Board.

The Board recognizes that the RO appears to have reopened the 
veteran's claim of entitlement to service connection for 
schizophrenia and then denied such claim based on a de novo 
consideration of the merits; however, the Board is itself 
required to consider the issue of finality prior to any 
consideration on the merits.  38 U.S.C.A. §§ 7104(b), 5108; 
see Barnett v. Brown, 8 Vet. App. 1 (1995). 


FINDINGS OF FACT

1.  In an unappealed decision dated in March 1998, the RO 
denied reopening of the veteran's claim of entitlement to 
service connection for psychiatric disability.

2.  The evidence received subsequent to the March 1998 RO 
decision includes evidence that is neither cumulative nor 
redundant and which is, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
psychiatric disability.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
previously denied claim of entitlement to service connection 
for psychiatric disability.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002).  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  

The Board will assume for the purpose of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
veteran's claim to reopen.  However, as explained below, the 
Board has determined that reopening of the veteran's claim is 
warranted.  Therefore, no additional information or evidence 
is necessary to substantiate the claim to reopen.  The Board 
has further determined that additional development is 
warranted and will be accomplished prior to consideration of 
the merits of the veteran's service connection claim.

Legal Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111 (West 1991); 38 C.F.R. § 3.304(b).  A 
pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 1991); 
38 C.F.R. 3.306(a)(b)(c) (2001).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as psychoses, become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2001).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

In a rating decision dated in March 1998, the RO denied 
reopening of the veteran's claim of entitlement to service 
connection for schizophrenia.  The RO noted that service 
connection for schizophrenia was previously denied based on 
review of service medical records that were negative for 
diagnosis of schizophrenia and for the reason that the 
evidence did not establish that schizophrenia was incurred in 
or aggravated by service or manifested within the applicable 
one-year, post-service presumptive period.  In March 1998, 
the RO considered additional records of VA medical treatment 
and examination, and also considered documentation associated 
with a service discharge review hearing.  The VA medical 
records reflect evaluation for psychiatric symptomatology, 
diagnosed as major depression with psychotic features, and do 
not contain any competent medical opinion relating the onset 
of schizophrenia to the veteran's active service period or 
within one year of discharge from military service.  The 
discharge review documentation was duplicative of previously 
submitted records showing discharge based on a character and 
behavior disorder, without in-service diagnosis of 
schizophrenia or a medical opinion attributing in-service 
symptomatology to such diagnosis.  The veteran did not appeal 
within one year of the RO's notification of the March 1998 
decision and such became final.
The evidence received since the March 1998 decision includes 
a July 2000 report prepared by Health & Rehabilitation 
Psychologist of Charlotte, P.A., and the veteran's additional 
statements relevant to the nature of pre-service and in-
service symptoms.  Such are not cumulative or redundant of 
evidence previously of record.  Rather, the veteran has now 
reported in-service symptoms such as hearing voices, and, 
moreover, the referenced private medical statement is 
competent evidence of the onset or increase in severity of 
schizophrenia during the veteran's military service.  As 
such, this evidence is so significant that it must be 
considered to fairly decide the merits of the claim.  
Accordingly, reopening of the claim is in order.

The Board is undertaking additional development on the issue 
of entitlement to service connection for psychiatric 
disability pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing the reopened claim for 
service connection for psychiatric disability.


ORDER

The Board having determined that new and material evidence 
has been received, reopening of the claim of entitlement to 
service connection for psychiatric disability is granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 


